DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-5 are pending.
	Claims 1-5 are examined the merits.

Response to Arguments
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The rejection of claims 1-5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Witte et al., US 2003/0026806 A1 (published February 6, 2003), and further in view of Varnum et al., US 2004/0097712 A1 (published May 20, 2004) is maintained. 
	Applicants set forth the criteria required for making a proper obviousness type rejection and then detail the teachings of the prior art references, see pages 3-6 of the Remarks submitted May 12, 2021.  More specifically, Applicants posit “none of the experimental data described in Witte relates to IL-alpha, an IL-1alpha antibody, or tumor metastasis” and notes highlights of the reduce the formation of new metastases, or even that an IL-1 selective binding agent can actually exert a beneficial effect on tumor metastases or any of the diseases listen in paragraphs 180-219 for that matter” and “[t]hese arguments are in error when considered from the vantagepoint of the [person of ordinary skill in the art] PHOSITA”, see pages 5 and 8.  
	In regard to Varnum, Applicants state the prior art refers to experimental data and like Witte similarly defines ‘“IL-1 mediated disease” and “…the long list of such disease”, see page 6, middle paragraph.  Applicants conclude arguments noting “Varnum does not (i) present any data whatsoever about IL-1  or tumor metastasis, (ii) expressly state that tumor metastasis is a condition causatively associated with IL-1 a, or (iii) present any other credible evidence that IL-1 a might be involved in tumor metastasis. As such, to the PHOSITA, it also suggests nothing of any evidentiary value in relation to the patentability of the current claims”, see page 6, middle paragraph.  Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
The Examiner has met the criteria for setting forth a proper prima facie obviousness type rejection.  Additional teachings within the Witte publication as cited in Applicants’ Remarks on pages 4 and 5 reading on in vitro binding assays, “a long list of other pathologies”, a supposedly broad definition of “IL-1” and other alleged deficiencies of Witte do not preclude the instant rejection set forth herein.  
Applicants are reminded that the active method step of administering anti-human IL1antibodies will not only render therapeutic treatment (i.e. inhibit or abolish) to tumor antibodies of Witte and Applicant are one and the same, hence the treatment it provides result in the same therapeutic effect.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  
Applicants have not set forth any evidentiary and/or scientific evidence dissuading one of ordinary skill in the art that the human cancer cells expressing the ligand of interest, IL-1 would not be bound by the selective IL-1 binding agent.
The Patent Trial and Appeal Board (PTAB) noted in a nearly identical case (15/013,469) how they concurred “…with the Examiner that (1) Witte teaches treatment of a patient population that inherently are at risk of new metastases; (2)  Witte singles out the patient population at issue in claim 1, patients at risk of new metastases, and directly suggests treatment of those patients with the same anti IF-l antibody composition as that required by claim 1 “to prevent and/or treat loss of bone associated with metastatic bone disease”; and (3) “Using the same composition claimed ... in the same manner claimed . . . naturally results in the same claimed . . . benefits.” Perricone, 432 F.3d at 1380, see PTAB decision rendered December 12, 2018, page 10, 1st paragraph.
Varnum provides further teachings of implementing anti-IL-1R1 antibodies to treat malignancies with invasive metastatic potential, see page 5, sections 0074 and 0075; and page 22, section 0240. And as set forth in the aforementioned PTAB decision, “

Witte teaches IL-1 selective binding agents capable of binding IL-1, see page 3, section 0038.  The said selective binding agents, IL-1antibodies may be monoclonal and polyclonal antibodies implemented in a method of treating IL-1 mediated diseases such as tumor metastasis, see page 7, sections 0088 and 0097; page 8, sections 0098-0100; and page 15, sections 0176-0178 and 0188.
	Witte does not teach reducing the formation of new metastases affecting organs including the prostate, lung (small cell lung cancer (SCLC) and non-small cell lung cancer NSCLC)), breast, as well as reducing the development of ascites.
However, Varnum teaches treating IL-1 mediated diseases, such as prostate cancer, lung cancer (SCLC and NSCLC), breast cancer and other malignancies with invasive metastatic potential with interleukin-1 receptor type 1 (IL-1R1) antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Intrinsically, with the said treatment of these metastatic cancers is the reduction of development of ascites.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the monoclonal and polyclonal antibodies to treat prostate, lung, breast metastatic cancers, as well as diminish ascites fluid with the antibodies cited herein. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references, because they all state IL-1 therapeutic compositions provide clinical benefit to the said cancers, as well as those capable of metastasizing, see all documents in their entirety.

5.	The rejection of claims 1-5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Witte et al., US 2003/0026806 A1 (published February 6, 2003), and further in view of Varnum et al., US 2004/0097712 A1 (published May 20, 2004) and Moradi et al. (Cancer 72: 2433-2440, 1993) is maintained. 
	Applicants set forth the criteria required for making a proper obviousness type rejection and then detail the teachings of the three prior art references, see pages 3-7 of the Remarks submitted May 12, 2021.  More specifically, Applicants posit “none of the experimental data described in Witte relates to IL-alpha, an IL-1alpha antibody, or tumor metastasis” and notes highlights of the publication, see page 4 of the Remarks.  Applicants assert “nowhere does Witte expressly state an anti-IL-1a antibody can reduce the formation of new metastases, or even that an IL-1 selective binding agent can actually exert a beneficial effect on tumor metastases or any of the diseases listen in paragraphs 180-219 for that matter” and “[t]hese arguments are in error when considered from the vantage point of the [person of ordinary skill in the art] PHOSITA”, see pages 5 and 8.  

The Examiner has met the criteria for setting forth a proper prima facie obviousness type rejection.  Additional teachings within the 39-page patent application publication of Witte as cited in Applicants’ Remarks on pages 4 and 5 reading on in vitro binding assays, “a long list of other pathologies”, a supposedly broad definition of “IL-1” and other alleged deficiencies of Witte do not preclude the instant rejection set forth herein.  
Applicants are reminded that the active method step of administering anti-human IL1antibodies will not only render therapeutic treatment (i.e. inhibit or abolish) to tumor metastasis as disclosed in Witte, but will reduce the formation of new metastases, on page 15, sections 0176, 0177 and 0188. The IL1antibodies of Witte and Applicant are one and the same, hence the treatment it provides result in the same therapeutic effect.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  
Applicants have not set forth any evidentiary and/or scientific evidence dissuading one of ordinary skill in the art that the human cancer cells expressing the ligand of interest, IL-1 would not be bound by the selective IL-1 binding agent.
 antibody composition as that required by claim 1 “to prevent and/or treat loss of bone associated with metastatic bone disease”; and (3) “Using the same composition claimed ... in the same manner claimed . . . naturally results in the same claimed . . . benefits.” Perricone, 432 F.3d at 1380, see PTAB decision rendered December 12, 2018, page 10, 1st paragraph.
Varnum provides further teachings of implementing anti-IL-1R1 antibodies to treat malignancies with invasive metastatic potential, see page 5, sections 0074 and 0075; and page 22, section 0240. And as set forth in the aforementioned PTAB decision, “Varnum supports Witte by suggesting that anti-IF-lantibodies are useful in treatment of “malignancies with invasive metastatic potential” … and that the “combination of an IL-1 receptor antibody and RANKL inhibitors ... is useful for . . . anti-tumor therapy aimed at preventing metastasis to bone” .. Thus, Witte and Varnum both suggest treatment and prevention of metastases using anti-IL-la antibodies…”, see paragraph bridging pages 13 and 14 of the decision. The teachings of Varnum have clearly been of record and the Examiner's reasoning for setting forth the teachings. 
Moradi need not set forth IL-1alpha is elevated in ovarian cancer or is causatively associated with IL-1a, see bridging paragraph of pages 2433 and 3434; and Figure 3 on page 2437.  Moradi teaches IL-1a is produced by ovarian cancer cells and present in ascites, hence administered IL-1 antibodies would target the cytokine and absent evidence to the contrary 
Witte teaches IL-1 selective binding agents capable of binding IL-1, see page 3, section 0038.  The said selective binding agents, IL-1 antibodies may be monoclonal and polyclonal antibodies implemented in a method of treating IL-1 mediated diseases such as tumor metastasis, see page 7, sections 0088 and 0097; page 8, sections 0098-0100; and page 15, sections 0176-0178 and 0188.
	Witte does not teach reducing the formation of new metastases affecting organs including the prostate, lung (small cell lung cancer (SCLC) and non-small cell lung cancer NSCLC)), breast, as well as reducing the development of ascites.
	However, Varnum teaches treating IL-1 mediated diseases, such as prostate cancer, lung cancer (SCLC and NSCLC), breast cancer and other malignancies with invasive metastatic potential with interleukin-1 receptor type 1 (IL-1R1) antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Intrinsically, with the said treatment of these metastatic cancers is the reduction of development of ascites.  
Varnum also teaches treating ovarian cancer another IL-1 mediated disease, which has invasive metastatic potential with IL-1R1 antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Moreover, Moradi teaches “[o]varian cancer is a unique disease compared with other intra-abdominal malignancies because it is often associated with the nd column.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of all references to administer IL-1monoclonal and polyclonal antibodies to treat the development of new metastases in order to reduce the development of ascites in a patient.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references, because Witte and Varnum cite IL-1 therapeutic compositions provide clinical benefit to the said disorders and diseases, see both documents in their entirety.  Moreover, Moradi cites “[a]scitic fluid contains a number of growth factors secreted by both cancer cells and host cells…[and]some of these factors are mitogenic to cancer cells and provide an ideal microenvironment for tumor cell growth. Epithelial ovarian cancer cells…secrete a number of hematopoietic growth factors that could accumulate in the ascitic fluid”, see page 2433, 2nd column.  Therein lies the impetus to eliminate and/or reduce this cytokine from the body.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can normally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



17 May 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643